Citation Nr: 1228793	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  11-26 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for idiopathic pulmonary fibrosis, claimed as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1959 to August 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO). 

As an initial matter, the Board notes that in a March 2012 VA Form 646, the Veteran's representative stated that additional testimony supporting the Veteran's claim would be submitted at the time his hearing before the Board.  However, this appears to have been in error, as the Veteran expressly declined a Board hearing in his October 2011 substantive appeal, and subsequent communications from the Veteran and his representative have not indicated that he wishes to appear at a hearing before the Board.

Finally, the Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

The Veteran has asserted that he has pulmonary fibrosis as a result of asbestos exposure in service.  The treatment records and the VA examination report associated with the record are inadequate regarding the nature and etiology of the Veteran's pulmonary fibrosis.  Therefore, further development of the record is necessary.

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis relating to a lung disability.  However, the Veteran's DD-214 shows that his military occupational specialties while in service were aviation machinist's mate and aviation electrician's mate.  He also reports having worked on various U.S. Naval vessels while in service.  Based on the nature and working conditions of his service, the RO determined that the Veteran's exposure to asbestos in service was probable.  

A November 2009 VA treatment record shows that the Veteran was given a diagnosis of interstitial lung disease and pulmonary fibrosis.  It was noted that the likely cause of the lung disorder was dust exposure from the Veteran's work in a mine subsequent to his service and a 20 year history of cigarette use.  In February 2010, the Veteran had a VA pulmonary consultation during which he reported that during service, he was stationed on ships and worked as an aircraft mechanic.  Subsequent to service he worked in a coal mine, worked on an asbestos removal project (well capsulated), and had approximately 20 years of cigarette use.  Pulmonary fibrosis was assessed at the consultation, and it was recommended that he undergo a lung tissue biopsy to determine the nature of his lung disease, specifically to determine whether he had asbestosis.  The Veteran was willing to undergo a biopsy; however, the Board notes there is no evidence in subsequent VA treatment records that this test was ever conducted.  

On November 2010 VA examination, the examiner opined that the Veteran's interstitial lung disease with pulmonary fibrosis was "less likely as not" related to his asbestos exposure in service.  He further opined that the cause of the Veteran's pulmonary fibrosis was unknown and did not provide any other possible etiological factors for the pulmonary fibrosis.  The rationale provided for the opinion was that the Veteran did not relate a concentrated exposure to asbestos and that his asbestos exposure in the Navy was a low level.  The examiner also noted that the onset of the Veteran's pulmonary symptoms was not until 2009.  

The Board finds that the November 2010 VA examination is inadequate and requires clarification.  It is well established that brief asbestos exposure may be sufficient to cause asbestos-related diseases, and that these diseases can have long latency periods.  As it is unclear whether this was considered by the VA examiner and because he did not provide any other possible etiological factors for the Veteran's pulmonary disability, the Board finds that a new VA examination is warranted.  

Also, the Board notes that subsequent to the November 2010 VA examination, the Veteran submitted an October 2011 treatment record from his private physician, Dr. W.K., who opined that the Veteran's lung disease, characterized by honeycombing and extensive fibrosis (as shown in a CT scan), was more likely than not due to the Veteran's in-service asbestos exposure.  As this opinion is contrary to the opinion provided by the November 2010 VA examiner, and was not considered by the November 2010 VA examiner, it must be considered and addressed during the new VA examination.

Additionally, any current treatment records not already associated with the claims file should be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his idiopathic pulmonary fibrosis, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO must obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran.

2. The RO should then arrange for the Veteran to be examined by a pulmonologist to determine the nature and likely etiology of any current pulmonary disease.  The examiner should obtain a complete, pertinent history from the Veteran, review his claims file (to include this remand), complete any indicated tests/studies, and provide opinions responding to the following: 

(a) Please identify the recognized etiological factors for interstitial lung disease with pulmonary fibrosis.  

(b) Please identify (by medical diagnosis) each of the Veteran's pulmonary/respiratory disabilities. 

(c) As to each and every currently diagnosed pulmonary/ respiratory disability(ies) (to specifically include interstitial lung disease with pulmonary fibrosis), please opine whether such is at least as likely as not (50 percent or better probability) related to the Veteran's service, to include as due to his exposure to asbestos therein.  

(d) If any diagnosed pulmonary/respiratory disability is not found to not be a result of the Veteran's service, to include his exposure to asbestos therein, please opine as to the most likely etiological factor(s) for such disability. 

The examiner must fully explain the rationale for all opinions given, and should site to supporting factual data, with references to medical literature as deemed appropriate.  Additionally, the examiner should specifically comment on the October 2011 private opinion by Dr. W.K., expressing agreement or disagreement and providing a rationale.  

For the purposes of the opinion, the examiner should presume that the Veteran was exposed to asbestos during active service. 

3. 	The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

